Quinn, Chief Judge
(dissenting):
I know of no place in the military establishment that is more widely used by enlisted personnel for storage of their personal effects and service equipment than the locker assigned to them. It is, in a very real sense, part of the enlisted man’s home. In United States v Adams, 5 USCMA 563, 570, 18 CMR 187, we said: “Generally a military person’s place of abode is the place where he bunks and keeps his few private possessions.” (Emphasis supplied.) I would, therefore, answer the certified question in the negative, and reverse the decision of the board of review.